Citation Nr: 0718475	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Micheal G. George, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for 
bilateral hearing loss.  

The veteran participated in a Travel Board hearing before the 
undersigned in September 2006.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing 
loss in a decision issued in November 2002.

2.  Evidence submitted subsequent to the Board's November 
2002 decision is not cumulative or redundant, and relates to 
an unestablished fact necessary to substantiate the claim.

3.  The veteran's bilateral hearing loss first became 
manifest many years after his discharge from service and is 
not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The Board's November 2002 decision denying the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7104 (West 2002 & West Supp. 2006); 38 
C.F.R. § 20.1100 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for bilateral hearing 
loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 3.385, 
3.309, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether the veteran has submitted new and material evidence 
sufficient to reopen a claim of service connection for 
bilateral hearing loss.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002 & West Supp. 2006); 38 C.F.R. § 20.1100 
(2006).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & West 
Supp. 2005), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in December 2003, subsequent to this date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West Supp. 2005); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim for service connection for bilateral hearing 
loss.

The Board's November 2002 decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran's service medical records were not 
located.  The National Personnel Records Center (NPRC) 
determined that they were possibly destroyed in the fire of 
1973.  During the September 2001 Travel Board hearing, the 
veteran testified that he fired anti-artillery weapons about 
one time every two months.  He stated that he experienced 
ringing in his ears during service and went to the 
dispensary, where he was allegedly told that his left eardrum 
was probably ruptured.  At that time, the Board found that 
there was no medical evidence showing a nexus between any 
left ear hearing loss allegedly sustained in service and his 
current disability.  In fact, there was no evidence of any 
evaluation or treatment after service for hearing loss.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.

Objective evidence has been added to the record since the 
November 2002 Board denial, including private medical records 
and VA treatment records.  This evidence is not cumulative 
and redundant.  It had not been submitted before.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether a medical nexus exists between the alleged 
injury in service and the veteran's current hearing loss, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim, and it is determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss on the merits, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that there is a heightened duty to assist when the 
service medical records are presumed destroyed and includes 
an obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire of the National Personnel 
Records Center, VA afforded the veteran exhaustive assistance 
in the development of his claim.

Furthermore, the Board notes that the veteran has been 
represented by counsel during the course of this claim.  
Counsel has argued the substance of this case in the August 
2005 VA Form 9, making reference to the standards of proof 
and the burdens necessary to establish entitlement to service 
connection for hearing loss.  The attorney's statements 
demonstrate that the veteran had actual knowledge of the 
notice requirements of the VCAA; as such, notice defects, if 
any, in the issued VCAA letters were cured and there is no 
prejudicial harm.  Sanders v. Nicholson, No. 06-7001, U.S. 
Fed. Cir. (May 15, 2007); see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations in June 2005 to 
obtain an opinion as to whether his hearing loss can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the hearing loss claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection on the Merits

The veteran alleges that his current bilateral hearing loss 
is the result of his duties as an anti-aircraft gunner during 
service.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for sensorineural hearing 
loss, as an organic disease of the nervous system, on a 
presumptive basis, if it appeared to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The Board notes that the veteran's service medical records 
were not available for review.  In February 1999, the RO was 
issued a formal finding that the veteran's records were most 
likely destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  See Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006).  There is, however, an expanded duty to assist 
the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

Despite the missing records, the veteran maintains that 
during service he went to the dispensary with complaints of 
ringing in his ears.  He alleges that a physician at the 
dispensary told him that his left eardrum was probably 
ruptured.  VA has gone to considerable efforts to assist the 
veteran in obtaining any evidence that he suffered from 
hearing loss during and after service.  However, the first 
medical evidence of hearing loss is in the 1980s, which is 
decades after service separation.  See February 17, 2004, 
statement of Dr. C.T. Mettetal (discussed in detail, below, 
which reflects that he began treating the veteran for hearing 
loss 18 to 20 years earlier).

In support of his claim, the veteran has submitted a private 
audiogram from D.E. Rose, P.A., dated in April 2003.  The 
audiogram report noted that the veteran had mild to severe 
sensorineural hearing loss but did not specify the etiology 
of such.  (The specific audiometric findings were reported in 
graphical form and may not be reported.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).)  He also submitted a letter 
from C.T. Mettetal, M.D., dated in February 2004.  The letter 
stated that, as noted above, the veteran had been a patient 
of his for the prior 18 to 20 years, during which time he was 
treated for hearing loss.  He had severe hearing loss to the 
point of deafness in the right ear the entire time he was 
treated by this physician.  It was Dr. Mettetal's opinion 
that the veteran's hearing loss was very likely related to 
having been exposed to long periods of high levels of noise 
in his duties as an artillery gunner with the United States 
Army.  See C.T. Mettetal, M.D. letter, February 17, 2004.

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal statements 
that his current bilateral hearing loss is due to noise 
exposure in service.  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he incurred certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
that the opinions provided by the VA examiners in May 2001 
and June 2005, discussed below, are most persuasive.

In May 2001, after having reviewed the claims folder, 
including handwritten supportive statements and two newspaper 
articles, the VA examiner opined that the veteran's hearing 
loss was more likely than not due to age-related causes and 
not to noise exposure in the military.  See VA examination, 
May 2001. 

The Board notes that the two newspaper articles submitted by 
the veteran are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's alleged exposure to noise in service and his 
current hearing loss.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert, supra; see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In June 2005, a VA examiner noted that the veteran himself 
stated that he was not in combat at any time and that his 
inservice noise exposure stemmed from training exercises.  
Subsequent to separation from service, the veteran indicated 
that he was involved in telephone construction, but indicated 
very limited exposure to heavy equipment or loud noises.  
Minimal recreational shooting was also noted.  An audiogram 
conducted at the VA facility the same day as the examination 
revealed moderate to profound sensorineural hearing loss of 
the right ear and severe to profound sensorineural hearing 
loss of the left ear.  See VA audiogram, June 14, 2005.  The 
examiner stated that there was a very significant decline in 
audiometric thresholds over the prior four years.  The 
examiner was unable to find supporting information that would 
provide a nexus between military noise exposure and current 
hearing loss and tinnitus.  It was also noted that the 
February 2004 letter from Dr. Mettetal should be considered 
speculative since it was not accompanied with rationale.  See 
VA examination, June 14, 2005.

The June 2005 VA examiner did not indicate that there was a 
nexus between military noise exposure and current hearing 
loss.  Rather, the examiner opined that the most likely 
etiology of the veteran's hearing loss was presbycusis (age-
related factors).  Reasons in support of this finding 
included the very significant decline in audiometric 
thresholds between May 2001 and 2005.  Based on the available 
evidence, it was the examiner's opinion that it was less 
likely than not that the veteran's current hearing loss was 
related to military noise exposure.  See VA examination, June 
14, 2005.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hearing loss 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of hearing loss complaints, symptoms, or 
findings for almost 30 years between the period of active 
duty and hearing loss beginning in the 1980s (according to 
Dr. Mettetal) is evidence which tends to show that hearing 
loss did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

Additionally, whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Although the veteran's 
service medical records were not available for review as they 
were lost in the fire at NPRC, the claims folder was provided 
to the VA examiners.  The VA examiners provided a solid and 
supported rationale for their opinion that the veteran's 
current hearing loss was not related to service but age-
related.  They not only explained that the claims folder was 
devoid of a probative link between service and hearing loss, 
they also indicated that the veteran's hearing loss pattern 
(i.e. the sharp decline in hearing acuity from 2001 to 2005) 
suggested that the etiology was age-related.  Notably, the 
June 2005 VA examiner commented on Dr. Mettatal's February 
2004 nexus opinion, noting that it was speculative.  The 
Board agrees that Dr. Mettetal's opinion is speculative and 
not corroborated by evidence of record. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral hearing loss is related to service.  There is not 
an approximate balance of evidence.  As such, the claim must 
be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


